


110 HR 4354 IH: To suspend temporarily the duty on Ancamine® 2432 Curing

U.S. House of Representatives
2007-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4354
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2007
			Mr. Dent introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on Ancamine® 2432 Curing
		  Agent.
	
	
		1.Ancamine® 2432 Curing
			 Agent
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00A modified aliphatic amine mixture containing: benzyl alcohol
						(CAS No. 100–51–6), formaldehyde, polymer with 1,3-benezenedimethanamine and
						phenol (CAS No. 57214–10–5), 1,3- benzene­dimeth­anamine (CAS No. 1477–55–0),
						phenol, 4,4′-(1-methyl­ethylidene)bis-, polymer with 2-(chloromethyl)oxirane,
						reaction products with ethylenediamine (CAS No. 72480–18–3), and
						ethylenediamine (CAS No. 107–15–3) (provided for in subheading
						3909.30.00)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
